White, J.
The animal alleged to have been stolen is described in the indictment as “ a red beef steer.” One of the witnesses describes him as “ a red, roan beef steer.” *333It is claimed by appellant that this is a fatal variance. This court is of the opinion that it is not.
Nor was it necessary for the State to show a recorded brand, since the ownership of the animal was established, positively and emphatically, independently of the brand. The evidence was sufficient.
The application for continuance was properly overruled. It was not stated in the affidavit where the purchase was made, or where John Johnson, the party from whom the purchase was claimed to have been made, resided. A John Johnson was put upon the stand by the State, and testified that he had never sold defendant a steer, at any time; that he was the only John Johnson in his county ; that he knew defendant, but had not seen him for about four years. Defendant did not introduce a single witness upon the trial.
There is no error, and the judgment is affirmed.

Affirmed.